Title: To George Washington from Colonel Henry Beekman Livingston, 7 March 1777
From: Livingston, Henry Beekman
To: Washington, George



May It Please your Excellency
Fish kills [N.Y.] 7th [March] 1777

I had the Honour of yours of the 20th Feby Just now, on my Return from Esopus where I have been Labouring the Appointment of Officers to fill up the Vacancies in the Regt I am Honour’d with, but have not had influence enough to get a Single officer Appoint’d; A Majority of the Committee of Arangement not being present. Your Excellencies letter to Convention was Transmitted as soon as it Come to hand, I am Extreamly Oblidg’d to you for it and Cannot help flattering myself that it will have they desired Effect, I enclose you a return of my Regt we are as yet very dimunitive Oweing in a great Measure to the great Bounty given by our Eastern Friends and the disadvantage of having Most of the Militia of this State Employ’d for two & three Months at a Time the Bounty that is given for that Short service much more Advantageous than the Contitental Bounty; these things are very Discourageing to those already inlisted and has been the Means of Many desertions.
however if we Can be of any Service I shall be Extreamly happy to be employ’d as soon as possible A Partisan in the Country near New York Immagine might be very Serviceable. I am Sir with the greatest respect Your Obt Servt

Henry B. Livingston Col:



P.S. By General McDougals Orders I march on sunday Morn. for west Chesster I would rather it had been for Jersey.

